Per Curiam.
No reason appears for questioning the correctness of the judgment in allowing the claim. . Appellant’s complaint is against the allowance of attorney’s fees. The claim was duly prepared and filed within the six months, and the executors having *747failed to allow or disallow it, plaintiff served notice as required, and defendants appeared and resisted the claim. The claim not being allowed, plaintiff employed an attorney to give the notice and to prosecute the claim. The attorney filed the required affidavit for attorney’s fees on the day the notice was served, and appeared and prosecuted the claim to judgment, and appears in this court. The claim is upon a promissory note containing the usual provision for attorney’s fees, and we discover no reason why the fee was not. properly allowed. — affirmed.